Beck, J.
, actíonufset eryj)í taxes' piU<L I. Defendants claim the land under tax sales and deeds. Plaintiff claims under the patent title. The dis-frict court held the tax title void, and that defend-an^ is entitled to recover the amount of taxes paid hy him, with interest, costs and penalties, as in case of redemption from tax sales, and granted relief by the decree accordingly. Questions involv*290ing the validity of defendant’s tax title, and bis right to recover for taxes paid upon the land by him, arise in the case. The same questions arose upon substantially the same facts in Barke v. Early, ante, 273, wherein we held that the tax title was invalid, and that the holder thereof w-as entitled to recover the taxes paid by him, and interest, costs and penalties, as in case of redemption from the. tax sale. The decree of the court below accords with our opinion in that case.
2. aokstowtj-BDGMBNT: defect cured By statute: II. The defendants insist that certain deeds were erroneously admitted in evidence to establish plaintiff’s title, for the reason that the certificates of acknowledgments failed to show that the acknowledgments were taken at a place within the jurisdiction of the officers certifying thereto. Rut the defects in these deeds are cured by Code, § 1967, which declares that the acknowledgment of all deeds taken and certified prior to April 30, 1872, and duly recorded, are legal and valid. The acknowledgments were taken and certified before the date prescribed in the section, and the deeds were duly recorded. The defects in the acknowledgment, if any there be, are cured by this statute.
3. tax sale ami deed: action to set aside: adjustment oí claims for taxes and improvements : practice. III. The plaintiff insists that, as he claimed to recover in his petition on the ground that defendants, or one of them, had been in possession of the lands for four years, and the rental value thereof was $100 per year, and the allegations to that effect are not denied by defendant’s answer, the judgment against him for taxes should have been reduced by that amount as by an offset. The decree secures defendant’s right to file a petition for pay for improvements within a time prescribed, and directs that, if it be filed, no writ for possession issue, and that plaintiff shall-have sixty days after the determination of the claim for improvements in which to pay the amount adjudged against him for taxes. It will be seen that the question of the amount which plaintiff’ is entitled to recover for rent may be determined, and, we doubt not, more nearly in accord with justice, in the proceedings to recover *291pay for improvements. And, indeed, if the improvements do not equal in value the amount due for rent, the plaintiif may in the court below have the proper order made to deduct any balance from the amount of the judgment for taxes paid.
The decree and judgment of the court below is
AFFIRMED.